NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claim term “a natural rubber derived from Taraxacum kok-saghyz” is a product-by-process limitation that describes the source of the natural rubber.  The examiner finds, that the process element of this limitation (i.e., the derivation from the recited source) is one that would confer structural characteristics on the natural rubber.  In support of this finding, the examiner points to ¶ 33 of the original disclosure, which compares the structure of natural rubber from Taraxacum kok-saghyz (i.e., Russian dandelion) with natural rubber from Hevea brasiliensis (i.e., the rubber tree).  Specifically, the original disclosure states that a natural rubber “from Taraxacum kok-saghyz has a lower degree of branching than a natural rubber derived from Hevea brasiliensis and includes a large amount of linear polymers.”  In view of this description of natural rubber from Taraxacum kok-saghyz, the examiner finds that the Taraxacum kok-saghyz source of the natural rubber of the claims would confer structural features (i.e., a certain degree of branching and certain amount of linear polymers) on the natural rubber that would not be present in natural rubbers obtained from other sources.
Additionally, claim 1 recites that the claimed tire contains a “rubber composition” that comprises “a natural rubber derived from Taraxacum kok-saghyz . . . and including polymers having a radius of gyration (Rz) of 130 nm or larger.”  The examiner is interpreting the “polymers” recited by this language to be polymers that are part of the natural rubber and not a separate polymer component of the rubber composition.  In support of this finding, the examiner points to ¶ 33 of the original disclosure, which describes the Rz of polymers that are part of the natural rubber.  The similar language in independent claims 9 and 17 is interpreted in the same way.
Finally, the examiner is interpreting the “weight average molecular weight (Mw)” of the claimed “natural rubber derived from Taraxacum kok-saghyz” to be the Mw of all of the natural rubber derived from Taraxacum kok-saghyz present in the rubber composition and not, for example, merely the fraction of this natural rubber that has a high molecular weight.  The interpretation given by the examiner is, in the examiner’s view, the broadest reasonable interpretation of the term weight average molecular weight (Mw)” in the context of the claims.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be WO 2017/078522 (“Van Dijk”).  Van Dijk teaches a method of producing rubber from Taraxacum koksaghz. (Van Dijk, 8, lines 25-29; 14, line 15, to 15, line 11).  Van Dijk teaches, generally, that the rubber can be used in making a car or airplane tire.  (Id. 14, lines 6-7).  The highest Mw indicated by Van Dijk for the example rubber is 1,663,480 g/mol.  (Id. 16, Table 1, “Untreated” material).  The highest Mw indicated by Van Dijk generally is a Mw of “at least 1,700,000.”  (Id. 12, lines 15-18).  Van Dijk does not teach the radius of gyration of a polymer within the rubber.  The examiner finds that absent improper hindsight, nothing one of ordinary skill in the art would not have had both a motivation to and a reasonable expectation of success in replacing the rubber of Van Dijk with a rubber having the claimed Mw and having polymers with the claimed radius of gyration (claims 1 and 9) or claimed first regression line from a plot of logarithm of radius of gyration versus logarithm of weight average molecular weight (claim 17) and using the rubber in a tire.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  US 2018/0229552 (“Colvin”) describes a tire tread composition that contains a natural rubber.  (Colvin, Abstract).  Colvin focuses primarily on “guayule-based natural rubber” but states, generally, that “Russian dandelion can be used.”  (Id. ¶ 22).  One of ordinary skill in the art would understand Russian dandelion to be the same thing as Taraxacum kok-saghz.  Colvin does not specify the molecular weight or radius of gyration of the natural rubber.  In view of the fact that Van Dijk teaches a Taraxacum koksaghz natural rubber with a Mw substantially less than the claimed Mw, the examiner does not find that the claimed Mw would be inherent in the Russian dandelion natural rubber of Colvin.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767